DETAILED ACTION
This Office Action is in response to the application filed on 23 October 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2016/0343727 A1; hereinafter Kim).
In regards to claim 1, Kim teaches a microelectronic device, comprising: 
a stack structure (e.g. (140)) [0030] comprising a vertically alternating sequence of conductive structures (144) [0030] and insulative structures (107) [0033] arranged in tiers (fig. 1B); 
a staircase structure (140p) [0030] within the stack structure having steps comprising horizontal edges of the tiers (fig. 1B); 
a first insulative material (115) [0030] vertically overlying the staircase structure; 
conductive contact structures (160) [0030] comprising a conductive material extending through the first insulative material and in contact with the steps of the staircase structure (fig. 1B); and 
a second insulative material (110) [0030] extending in a first horizontal direction (e.g. in the x-axis) between horizontally neighboring conductive contact structures and exhibiting one or more different properties than the first insulative material ([0046], [0063]: (110) and (115) can be formed from different materials).
In regards to claim 2, Kim teaches the limitations discussed above in addressing claim 1. Kim further teaches the limitations further comprising support pillar structures (130) extending through the stack structure and spaced from the conductive contact structures, the support pillar structures horizontally offset from the conductive contact structures in the first horizontal direction and a second horizontal direction ([0048-0049]; figs. 1A-1B: in the x-axis and y-axis).
In regards to claim 3, Kim teaches the limitations discussed above in addressing claim 2. Kim further teaches the limitations wherein the second insulative material (110) [0030] horizontally extends in the second horizontal direction (e.g. in the y-axis) between horizontally neighboring support pillar structures (fig. 1A).
In regards to claim 5, Kim teaches the limitations discussed above in addressing claim 1. Kim further teaches the limitations wherein the second insulative material comprises a different material composition than the first insulative material ([0046], [0063]: (110) and (115) can be formed from different materials).
In regards to claim 9, Kim teaches the limitations discussed above in addressing claim 1. Kim further teaches the limitations further comprising conductive material (170) [0030] in electrical communication with the horizontally neighboring conductive contact structures (160) [0030] and extending in the first horizontal direction, the conductive material in electrical communication with horizontally neighboring conductive contact structures spaced from each other by the second insulative material (fig. 1B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, in view of Zhang et al. (US 2020/0243498 A1; hereinafter Zhang).
In regards to claim 6, Kim teaches the limitations discussed above in addressing claim 1. Kim appears to be silent as to, but does not preclude, the limitations further comprising isolation structures comprising the second insulative material and extending partially into the stack structure between the horizontally neighboring conductive contact structures. Zhang teaches the limitations further comprising isolation structures (72) comprising the second insulative material and extending partially into the stack structure between the horizontally neighboring conductive contact structures ([0059]; fig. 5). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Kim with the aforementioned limitations taught by Zhang to have a drain-select-level isolation structure (Zhang [0059]).
In regards to claim 7, the combination of Kim and Zhang teaches the limitations discussed above in addressing claim 6. The combination of Kim and Zhang appears to be silent as to the limitation wherein the isolation structures extend into the stack structure a depth within a range from about 150 nm to about 190 nm; however, Zhang teaches that the physical characteristics of isolation structures (72) can be optimized to affect the purpose of the isolation structures in a device [0059]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitation wherein the isolation structures extend into the stack structure a depth within a range from about 150 nm to about 190 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
Claim(s) 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhang.
In regards to claim 24, Kim teaches an electronic system, comprising: 
an input device (2418) [0099]; 
an output device (2418) [0099]; 
a processor device (2414) operably coupled to the input device and the output device [0099]; and 
a memory device (2416) operably coupled to the processor device and comprising at least one microelectronic device structure [0099], the at least one microelectronic device structure comprising: 
a staircase structure (e.g. (140)) [0030] comprising a vertically alternating sequence of conductive structures (144) [0030] and insulative structures (107) [0033] arranged in tiers (fig. 1B); 
a first insulative material (115) [0030] vertically overlying the staircase structure; 
support pillar structures (130) extending through the stack structure, the support pillar structures arranged in columns and rows ([0048-0049]; figs. 1A-1B: in the x-axis and y-axis).
Kim appears to be silent as to, but does not preclude, the limitations of isolation structures comprising a second insulative material, the isolation structures located between a first column of the columns of the support pillar structures and a second column of the columns of the support pillar structures, a portion of the isolation structures extending horizontally between a support pillar structure of the first column and a support pillar structure of the second column, the isolation structures comprising a second insulative material. Zhang teaches the limitations of isolation structures (72) comprising a second insulative material, the isolation structures located between a first column of the columns of the support pillar structures and a second column of the columns of the support pillar structures ([0059]; fig. 5), a portion of the isolation structures extending horizontally between a support pillar structure of the first column and a support pillar structure of the second column ([0059]; fig. 5), the isolation structures comprising a second insulative material ([0059]; fig. 5). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Kim with the aforementioned limitations taught by Zhang to have a drain-select-level isolation structure (Zhang [0059]).
In regards to claim 25, the combination of Kim and Zhang teaches the limitations discussed above in addressing claim 24. Kim further teaches the limitations further comprising conductive contact structures (170) [0030] in electrical communication with the conductive structures (160) [0030] of the stack structure (fig. 1B).
In regards to claim 26, the combination of Kim and Zhang teaches the limitations discussed above in addressing claim 24. Zhang further teaches the limitations wherein the isolation structures (72) vertically extend into the first insulative material and between horizontally neighboring conductive contact structures ([0059]; fig. 5). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Kim with the aforementioned limitations taught by Zhang to have a drain-select-level isolation structure (Zhang [0059]).
Allowable Subject Matter
Claims 10-23 are allowed.
The claims of the application at hand that depend from allowable claims are allowable because they respectively depend, directly or indirectly, from the allowable claims of the application at hand. Therefore, the dependent claims in question incorporate the allowable limitations of the claims from which they depend.
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art does not appear to teach the limitations of a first insulative material vertically overlying the stair step structure and defining a seam within the first insulative material; and at least partially filling the seam with an isolation structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812